 STODDARD-Q[ 1RK MANUFACTURING CO.615(c)Notify the said Regional Director,in writing,within 20 days of the receiptof this Recommended Order, what steps it has taken to comply therewith?'In the event that this Recommended Order be adopted by the Board,this provision,in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of theLaborManagementRelationsAct, wehereby notify our employees that:WE WILL BARGAIN collectively,upon request,withLodge 2222, 'InternationalAssociation of Machinists,AFL-CIO, asthe exclusive bargaining representativeof all employees in the bargaining unit described below concerning grievances,labor disputes,wages, rates of pay, hours of employment,and other conditionsof work,and, if an understanding is reached,embody it in a signed agreement.The bargaining unit is:All production and maintenance employees employed at the Employer'splace of business in Alliance,Ohio, exclusive of all office clerical employeesand all guards,professional employees,and supervisors as defined in the Act.WE WILL NOT refuse to bargain collectively as aforesaid,nor will we in anylike or related manner, interfere with, restrain, or coerce our employees in theexercise of their right to bargain collectively through the said Union or any otherlabor organization of their own choosing.KEENER RUBBER, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 720 Bulk-ley Building,1501 Euclid Avenue, Cleveland,Ohio, Telephone Number, Maine1-4465, if they have any question concerning this notice or compliance with itsprovisions.Stoddard-QuirkManufacturingCo.andInternationalWood-workers of America,AFL-CIO.Case No. 26-CA-948. Septem-ber 18, 1962DECISION AND ORDEROn April 26, 1961, Trial Examiner Herman Marx issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and Was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in138 NLRB No. 75. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner except as modified below :Invoking the principles enunicated by the Board in theWaltoncase,' the Trial Examiner found that Respondent's shop rule whichprohibits "unauthorized distribution of literature of any descriptionon company premises" is violative of Section 8(a) (1) of the Act,since the rule applies to employees who might wish to distribute unionliterature when they are not actually at work.We agree with the Trial Examiner's conclusion, but we predicateour agreement on the additional factor that the prohibition embodiedin the rule in question is concededly applicable to nonworking areasof "company premises," for example, the parking lot adjacent to theplant buildings.Implicit here, of course, is a limitation on the ap-parent scope of the principles enunciated inWValton,which, in turn,calls for a corresponding modification of the Trial Examiner's rec-ommended order.In short, we believe, contrary to our dissenting colleagues, that areal distinction exists in law and in fact between oral solicitation onthe one hand and distribution of literature on the other.Further,we believe that logic and precedent call for recognition of this dis-tinction and its legal effects.A brief review of the relevant factorsand of the precedents in this area will make clear our views in thisregard.1.The principles which the Board deems controlling in respect tounion solicitation and distribution of union literature when these ac-tivities occur on property subject to the employer's ownership anddominion had their genesis in the early days of the Wagner Act. Thecourse of development of those principles, attended by it mass ofBoard and court litigation, has not always been smooth, and, it seemsfair to say, the application of those principles to particular fact situa-tions has not always been wholly consistent 2Nevertheless, certain basic postulates have gained general accept-ance.The Supreme Court long ago made clear inRepublic AviationCorporation v. N.L.R.B., supra,that the validity of employer rules'Walton Manufacturing Company,126 NLRB 697(February 1960),enfd. 289 F. 2d117 (CA. 5).In that case the Board articulated certain principles with respect to no-solicitation and no-distribution rules which it regarded as being established by three priordecisions of the Supreme Court:(1)RepublicAviation Corporation v. NL.RB,324 U.S. 793, upholding the Board'sdecisions inRepublic Aviation Corporation,51 NLRB 1186, andLeTourneau Companyof Georgia,54 NLRB 1253.(2)N.L.R.B. v. The Babcock&Wilcox Company,351 U.S 105, reversing 109 NLRB485;Rance,Inc.,109 NLRB 998; andSeamprufe,Inc. (Holdenvalle Plant),109 NLRB 24.(3)NL.R.B. v. United Steelworkers of America,CIO (Nutone,Inc ),357 US 357,upholding 112 NLRB 1153, but reversingAvondale Mills,115 NLRB 840.2 This is not surprisingAs set forth more fully in the text,what is involved basicallyIn each case arising In this area is the necessity of striking a proper adjustment betweenconflicting rights against the background of particular fact situations.SeeN.L.R.B. V.United Steelworkers of America,CIO (Nutone,Inc.), supra,at 362-363.That reasonablemen can and do differ in striking this adjustment can readily be understood STODDARD-QUIRK MANUFACTURING CO.617restricting union solicitation or distribution of union literature onplant premises depends upon "an adjustment between the undisputedright of self-organization assured to employees under the Wagner Actand the equally undisputed right of employers to maintain disciplinein their establishments." 324 U.S. 793, 797-798.Neither right is un-limited."Opportunity to organize and proper discipline are bothessential elements in a balanced society."Ibid.Where there is no necessary conflict neither right should beabridged.By the same taken, where conflict does exist, the abridge-ment of either right should be kept to a minimum. The SupremeCourt stated this principle and its underlying rationale inN.L.R.B.v.The Babcock d Wilcox Company,351 U.S. 105, 112.This is not a problem of always open or always closed doorsfor union organization on company property.Organizationrights are granted to workers by the same authority, the NationalGovernment, that preserves property rights.Accommodationbetween the two must be obtained with as little destruction of theoneas isconsistent with the maintenance of the other.[Emphasissupplied.] 3It follows, we believe, that the formulation of generalized rules inthis area must be undertaken with caution for, patently, differing factsituations call for differing accommodations.The Supreme Court inthe most recent of its utterances in this field pointedly reminded us ina closely related context that "mechanical answers" will not avail "forthe solution of this non-mechanical complex problem in labor manage-ment relations."N.L.R.B. v. United Steelworkers of America, CIO(Nutone, Inc.), supra,at 364.2.Generally speaking, the development of the law regarding oralsolicitation has been attended by less travail than that regarding dis-tribution of literature.Almost from the outset the Board has heldwith court approval that an employer may in the normal situationmake and enforce a rule forbidding his employees to engage in suchunion solicitation during working time ("working time is for work"),but that a broad rule banning such activity during nonworking timeis presumptively invalid.Peyton Packing Company, Inc.,49 NLRB828, 843-844, cited with approval inRepublic Aviation Corporationv. N.L.R.B., supra,at 803.48We are aware, of course, that theBabcock &Wilcoxcase has to do ultimately with therights of nonemployees as contrasted with the rights of employees.This does not gainsaythe fact that the quoted language-and, indeed,much of the Supreme Court's opinion-deals with the general principles elucidated inRepublic Aviationand reaffirms those prin-ciples.The difference in result is attributable,as the opinion notes, to the Board'sfailure to take into account in Its equation the subordinatestatus ofnonemployees ascompared to that of employees in the use of an employer's premises.' Even this simple doctrine, however,issubject to exception where special circum-stances exist.For example,employee solicitation can be forbidden even during non-working time where the nature of the employer's business requires such a broad limita- 618DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The relatively smooth evolution of the law respecting oral solici-tation has been lacking with respect to the law relating to distributionof literature.As the Court of Appeals for the District of Columbiaobserved in theNutonecase,supra,footnote 1, "No-distribution ruleshave had a checkered history" (243 F. 2d 593, 597). The opinion inthat case correctly recites (at 597-598) :At one time the Board held that in the interests of keeping theplant clean and orderly it was not unreasonable for an employerto prohibit the distribution of literature on plant premises at alltimes.Later the Board took the position that, absent a particularshowing that the rule was necessary to plant discipline, an em-ployer could not validly apply such a rule to employees on non-working time.Finally, inMonolith Portland Cement Company[94 NLRB 1358] the Board held that a, no-distribution rule relat-ing to the plant proper could be applied generally to non-workingtime absent special circumstances, discrimination, or a specificpurpose to suppress self-organization. (Footnotes omitted.)It was the last of these formulations which the Board had espousedin its earlier decisions in theLeTourneau Company of Georgia, 54NLRB 1253. In theLeTourneaucase the Board was squarely pre-sented with the issue "whether a rule prohibiting distribution of liter-ature by employees in an area outside the plant proper, although oncompany property, is itself repugnant to the Act under the circum-stances of this case."Supra,at 1259. (TheLeTourneaucase in-volved employee distribution of union literature in a company park-ing lot.)In answer to the contention that prior Board authorityjustified a ban on distribution of union literature anywhere on com-pany premises, the Board said that it did not agree.Rather, theLeTourneaudecision notes that the "[c]onsiderations of efficiencyand order which may be deemed of first importance within buildingswhere production is being carried on do not have the same force inthe case of parking lots."Supra,at 1261.The Board thus recog-nized a distinction between the considerations applicable to produc-tion or working areas and those applicable to nonworking areas.It was thisLeTourneaudecision which came before the SupremeCourt for review along withRepublic Aviation,a case which pre-sented the classic working time versus nonworking time distinctiontion, e.g., the selling floors of a department storeThe May Department Stores Company,et al., 59 NLRB 976, enfd. 154 F. 2d 533 (C.A. 8), cert. denied 329 II S. 725 In thisconnection it may be noted that our colleagues cite and rely upon a more recent case bythe same name reported at 136 NLRB 797. There were divided opinions in that casebut implicit in both opinions was recognition of the normal right of a department storeowner to preclude employee solicitation on selling floors even during nonworking time.Significantly, our colleagues fail to note that the issue involved in the latter case arosein a context of a no-solicitation rule, and that the no-distribution rule issue, posed in theinstant case, was not presented. STODDARD-QUIRK MANUFACTURING CO.619applicable to "solicitation."The Supreme Court approved theBoard's resolution in both cases.To suggest, as our dissenting col-leagues suggest, that the Supreme Court was oblivious to, or over-looked, the distinction between the two cases either in theRepublicopinion itself or in the later cases where it reaffirmed its earlier hold-ing is in our view an unwarranted deprecation of that Tribunal.'4.The distinction is not fortuitous.It springs from the fact thatsolicitation and distribution of literature aredifferentorganizationaltechniques and their implementation posesdifferentproblems both forthe employer and for the employees.Heretofore, the difference inresult has been explained largely in terms of the employer's interests.Thus, it has been noted that solicitation, being oral in nature, im-pinges upon the employer's interests only to the extent that it occurson working time, whereas distribution of literature, because it car-ries the potential of littering the employer's premises, raises a hazardto production whether it occurs on working time or nonworking time.See cases citedsupra.The validity of this consideration cannot be gainsaid.But becauseit presents only one side of the employer-employee equation, it doesnot wholly resolve the problem.Thus, if employer interests alonewere controlling, oral solicitation on plant premises could be deniedaltogether for no one would deny that the strong feelings frequentlyengendered by union solicitation inevitably carry over to some extentfrom nonworking time to working time.And, on the other hand, theemployer's unquestioned right to make reasonable regulations govern-ing the manner and volume of literature distribution in working areasof the plant if such distribution were allowed could be invoked tominimize any hazard to production raised thereby and,pro tanto,would abate the need for complete exclusion.It follows, therefore, that to solve the equation we must look alsoto the countervailing employee interests involved in the respectivesituations.The first requirement for an employee seeking to solicit5 Our colleagues make much of the circumstance that in bothBabcock&WilcoxandUnited Steelworkers of America,the Supreme Court on occasion used the broad"generic"term "solicitation"In obvious reference to both oral inducement and literature distribu-tion.They argue from this premise that the Court regards both as beingpari materia.This argument, however, overlooks the fact that in neither of thosecases wasthe dis-tinction between the two techniques material to the ultimate issue presented. In theformer the question was whether the right of employees and nonemployees could beequatedIn the latter the question was whether an employer forfeited his right to invokevalidrules proscribing avenues of communication to his employees when he himselfutilized those avenues.The Supreme Court has in no case stated that oral solicitationand literature distribution shall be controlled by identical rules.The only Board intima-tion to this effect is in the broad statement inWaltonof the presumptions concerning"no-solicitation or no-distribution rules," upon which the Trial Examiner based his find-ing in this case.And that broad statement,apparently equating"solicitation" and"distribution of union literature,"was not necessary to the decision in that case, notsupported by any prior Supreme Court or Board holdings,and not explicitly analyzed orjustified in the Board's decision.We therefore do not believe it should be given decisiveweight as a clear precedent on this issue, which the Trial Examiner's reliance upon itwould in effect do. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis fellow employees is that he find a time and place appropriate forsuch solicitation.In theRepublic Aviationdecision, 51 NLRB 1186,1195, the Board pointed out that in the situation there presented, thefree time of employees on plant property was "the very time andplace uniquely appropriate . . . therefore" (quoted with apparentapproval at 324 U.S. 801, footnote 6).This is true, moreover, whetherthe plant is located, as inRepublic Aviation,in a somewhat remotelocation, or in the heart of a city; and whether the plant itself andits employee complement be large or small.Whatever the particularsituation, the difficulty of drawing employees aside for oral discussionwhen they are hurrying to or from work or when they are engaged inother activities away from the plant is obvious.Accordingly, unlessthe right of employees to engage in effective oral solicitation is to bevirtually nullified, a limitation upon the employer's normal andlegitimate property rights is required.The scope of that limitation,however, is to be determined by the nature of the need.Balancing therespective rights, the working time versus nonworking time adjust-ment has been evolved.The respective rights of both employer andemployees are thus accorded their proper weight.It does not follow, though, that an identical adjustment is appro-priate where distribution of literature is involved.The distinguish-ing characteristic of literature as contrasted with oral solicitation-and a distinction too often overlooked-is that its message is of apermanent nature and that it is designed to be retained by the recipi-ent for reading or re-reading at his convenience.Hence, the purposeis satisfied so long as it is received."This purpose, however, can, absent special circumstances, be asreadily and as effectively achieved at company parking lots, at plantentrances or exits, or in other nonworking areas, as it can be at themachines or work stations where the employer's interest in cleanliness,order, and discipline is undeniably greater than it is in nonworkingareas.Granted that the distribution of union literature, even whenit is limited to nonworking areas, is an intrusion upon an employer'sacknowledged property rights, we believe that this limited intrusioniswarranted if we are to accord a commensurate recognition to thestatutory right of employees to utilize this organizational technique.On the other hand, opportunity for effective distribution of unionliterature is more easily afforded than opportunity for effective oralsolicitation and the intrusion upon the employer's property rights canbe correspondingly diminished without substantial prejudice to6Wholly distinguishable,of course,is the situation where an employee is asked to signan authorization card.Our dissenting colleagues exploit a semantic gambit by analogizingthe solicitation of signatures on authorization cards to the distribution of "literature."This gambit,we respectfully suggest, is directed neither to the facts of this case nor tothe issue posed herein. STODDARD-QUIRK MANUFACTURING CO.621employee rights.'Thus, in conformity with the Supreme Courtmandate inBabcock & Wilcox,the limitation on the employer's prop-erty right in each situation is imposed only to the extent that it isnecessary for the maintenance of the employees' organizational right.To sum up, we believe that to effectuate organizational rightsthrough the medium of oral solicitation, the right of employees tosolicit on plant premises must be afforded subject only to the restric-tion that it be on nonworking time.However, because distributionof literature is a, different technique and poses different problems bothfrom the point of view of the employees and from the point of view ofmanagement, we believe organizational rights in that regard requireonly that employees have access to nonworkingareas ofthe plantpremises.'5.Applying the foregoing principles in theinstant case,we agreewith the Trial Examiner, as stated above, that the no-distribution rulemaintained by the Respondent is presumptively invalid onits face,as applied to employees who may wish to distribute union literature,since itsreach is not limited to working time or to the working areasof the plant.We also find that the presumption of invalidity is notovercome by the testimony of Carson Butcher, Respondent's vice presi-dent, that the rule was adopted yearsago forthe purpose ofThe mere assertion that a broad no-distributionrulehas this purposehardly proves that it is actually "necessary" for the employer toprohibit union handbilling by his own employees in nonworking areas7It defines all experience to suggest,as our dissenting colleagues do, that in many"small" plants it is virtually impossible for employees to pass out or receive unionliterature anywhere except "at their work benches."Surely, even in small plants, em-ployees are not so chained to their work stations that they have no opportunity to dis-tribute or receive union literature in some nonworking area at some time during the courseof a normal 8-hour day,e.g., luncheon breaks, restroom periods, coffee breaks, timeclockpunching,clothes changing, auto parking,and simple entry into and departure fromthe plant.In its practical effects, furthermore,the alternative"no-littering"rule our colleaguesespouse would be less clearly defined and, therefore, more onerous to apply. In terms ofthe administration of the law,also, it would leave more vague questions for future Boarddetermination.For example,must the employer allow handbill distribution in an areawhere some employees are always at work, even though others may be taking a break?How many leaflets on the floor constitute"littering"?Is a total ban on distributionwarranted if there are rival factions of employees distributing literature,and onegroup deliberately litters the working area with the other's handbills?If not, whichgroup forfeits its distribution privileges?8As in the case of no-solicitation rules(supra,footnote4), so here there are exceptionsto the normal rule.AsBabcock&Wiicomestablishes,nonemployee organizers can beexcluded even from an employer's parking lot.Lumber camps and the like where em-ployees are isolated from normal contacts,on the other hand,require a relaxation ofotherwise permissible restrictions inasmuch as in such cases "union organization mustproceed upon the employer'spremises or be seriously handicapped"Republic AviationCorporation v. N.L R.B., supra,at 799;N.L.R.B. v. Lake Superior Lumber Corporation,167 F 2d 147,150-151(C.A 6).Finally,where it is shown that the imposition orenforcement of restrictive rules in this overall area flow not from the employer's rightto protect his legitimate property interests,but rather from his desire to obstruct theemployees'statutory right of self-organization,the immunity otherwise accorded him inthis regard is forfeited.FL R.B. v. Stowe Spinning Company, et al.,336 U.S. 226,230-233;N.L.R.B.v.The Babcock&WilcomCompany,supra,at 111, footnote 4. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDin order to "maintain production or discipline"(Babcock d Wilcox,.supra).Such necessity has not been shown here.'6.Respondent also argues that there is a place outside its premisesbut near the main plant entrance where nonemployee organizers havepassed out handbills on several occasions to employees. Insofar asthis argument is intended to suggest that Respondent's own employeesare entitled to no greater rights in this regard than the nonemployeeorganizers, the argument is vulnerable to the Supreme Court's pro-nouncement inBabcock cf Wilcox, supra,at 112-113, that there is "adistinction between rules of law applicable to employees and thoseapplicable to nonemployees" and that the "distinction is one ofsubstance."Indeed, the Supreme Court's reversal of the Board's orders thereunder consideration was predicated on the fact that the Board hadfailed to make this distinction.Thus, in each of the three Boardcases which the Supreme Court there ruled upon, the Board had con-cluded that, in refusing union organizers access to company parkinglots,"the employers had unreasonably impeded their employees'organizational rights in violation of § 8(a) (1) of the National LaborRelationsAct,"(supra,at 106).The Board predicated its con-clusion on itsLeTourneaudecision which the Supreme Court hadapproved and which affirmed the right ofemployeesto distributeliterature on company parking lots.As inLeTourneau,so in theBabcock cWilcoxcases, the Board ordered that the company parkinglots be made available for distribution of union literature, subject toreasonable regulations by the employers.As already noted, however, the Supreme Court held that the rulesapplicable to employees were different from those applicable to non-employees.The Court enunciated the rule that "an employer mayvalidly post his property againstnonemployeedistribution of unionliterature if reasonable efforts by the union through other availablechannels of communication will enable it to reach the employees withitsmessage. . . ."(Supra,at 112; emphasis supplied.)Applyingthis rule to the facts of record, the Court held that the use of theemployer's property for nonemployee distribution of literature couldproperly be proscribed "even under such reasonable regulations as theorders in these cases permit"(supra,at 112).Implicit in this hold-ing, we believe, is the corollary holding that employees, as contrastedwith nonemployees, would be entitled, subject to reasonable regula-tions, to engage in such distribution.Ibid."O The situationmight be different and the presumption of invalidityof the broad ruleovercome if an employer couldestablish that the particularoperationsof the company,e.g., a high explosives plant, madethe distributionof any inflammable material a menaceNo such proof,of course,was adduced or sought to be adduced hereio The Courtof Appealsfor the Third Circuit inN.L.R B. v. RockwellManufacturingCompany(DuBois Division),271 F. 2d 109, upon whichRespondent places major reliance,glossed over this distinction.But seeTame-O-Matic, Incv.N L R.B.,264 F. 2d 96, 100(C.A. 7). STODDARD-QUIRK MANUFACTURING CO.6237.Finally, we note our agreement with the Trial Examiner's ob-servation, in footnote 13 of the Intermediate Report, that Respondenthas construed its no-distribution rule, on one occasion at least, asbanning mere solicitation in behalf of a union, as well as distributionof union literature.Employee Tweedy was discharged on the pre-text that he had violated the no-distribution rule when he merelyspoke to other employees on the plant parking lot after work, andasked them to attend a union organizational meeting.We agree with-the Trial Examiner that Tweedy did not, in fact, violate Respondent'sno-distribution rule on this occasion, although he apparently had abatch of union membership application forms in his hand. Further-more, even if he had actually been distributing union literature inviolation of the rule, his discharge for that reason would still have beenunlawful because the situation arose in the parking lot and not inworking areas of the plant.However, because Respondent obviously reads into its broad no-distribution rule an even broader meaning which makes it applicableeven to solicitation, we deem it appropriate to include a provision inour remedial order directing Respondent not to restrict the right ofits employees to "solicit" for labor organizations whenever and wher-ever they are on nonworking time. Even in the absence of a specificallegation in the complain alleging promulgation or enforcement ofan unlawful "no-solicitation" rule, the propriety of such a remedialprovision is confirmed not only by Respondent's broad interpretationand application of its no-distribution rule but also by the fact that"there is a reasonable relation between the illegal act committed andthe forbidden activity."N.L.R.B. v. Firedoor Corporation ofAmerica,291 F. 2d 328, 331-332 (C.A. 2), cert. denied 368 U.S. 921.In such a situation the Board is not precluded from enjoining viola-tions other than those specifically proved or alleged.Ibid.ORDERUpon the basis of the entire record, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Stoddard-QuirkManufacturing Co., its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership of any of its employees in Interna-tionalWoodworkers of America, AFL-CIO, or in any other labororganization, by discharging any individual, or in any other mannerdiscriminating against any individual in regard to his hire, tenure ofemployment, or any term or condition of employment.(b) Interrogating any employee with respect to any employee'sactivity, membership, or interest in any labor organization in a man- 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDner constituting interference, restraint, or coercion in violation ofSection 8 (a) (1) of the Act.(c)Promulgating, maintaining, enforcing, or applying any ruleor regulation prohibiting its employees, when they are on nonworkingtime, from distributing handbills or similar literature on behalf ofany labor organization in nonworking areas of Respondent's property.(d) In any manner prohibiting its employees, during nonworkingtime, from otherwise soliciting their fellow employees to join or sup-port International Woodworkers of America, AFL-CIO, or any otherlabor organization.(e) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to form,join, or assist any labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Carroll Tweedy immediate and full reinstatement tohis former or a substantially equivalent position, without prejudice tohis seniority and other rights and privileges, and make him whole inthe manner and according to the method set forth in the section of theIntermediate Report entitled "The Remedy."(b)Preserve and, upon request, make available to the Board andits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records relevant to a determination of the amount ofbackpay due, and to the reinstatement and related rights providedunder the terms of this Order.(c)Post at its place of business in Clarendon, Arkansas, copies ofthe notice attached hereto marked "Appendix A." 11 Copies of saidnotice, to be furnished by the Regional Director for the Twenty-sixthRegion of the Board, shall, after being duly signed by an authorizedrepresentative of the Company, be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takenby the said Company to insure that said notices are not altered, de-faced, or covered by any other material.(d)Notify the said Regional Director, in :meriting, within 10 daysfrom the date of this Order, what steps the Respondent has taken tocomply therewith.11 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Ordei " STODDARD-QUIRK MANUFACTURING CO.625MEIIIBERSSFANNING and BROWN,dissentinginpart:We disagree with the majority opinion only insofar as it holds thatan employee may lawfully prohibit his employees from distributingunion literature in working areas of a plant even though the employeesare on their own time.12Our disagreement stems first from our belief that this holding ofthe majority cannot stand as a matter of law, because it is in conflictwith Supreme Court decisions on the subject of employer no-solicita-tion and no-distribution rules.As indicated by the majority, theBoard in the recentWaltoncase had occasion to review, interpret, and"codify" the three key decisions by the Supreme Court in this area.13And in theWaltoncase the Board stated that it interpreted these de-cisions of the Supreme Court as establishing three rules of law withrespect to "no-distribution" rules, the first two of which were statedas follows :1.No-solicitationor no-distributionrules which prohibit unionsolicitationor distribution of union literatureoncompany prop-erty byemployees during theirnonworking timeare presump-tively an unreasonable impediment to self-organization and there-fore presumptively invalid both as to their promulgation and en-forcement; however, such rules may be validated by evidence thatspecial circumstances make the rule necessary in order to maintainproduction or discipline.2.No-solicitationor no-distributionrules which prohibit unionsolicitationor distribution of union literatureby employees dur-working time are presumptively valid as to their promulgation,in the absence of evidence that the rule was adopted for a dis-criminatory purpose; and are presumptively valid as to their en-forcement, in the absence of evidence that the rule was unfairlyapplied.[Emphasis supplied.]Thus, under the Board'smostrecent interpretationof the law aslaid down by the Supreme Court in theRepublic Aviation, BabcockdWilcox,andNutonecases, no distinction was drawn between no-solicitation and no-distribution rules applicable to employees," butonly a distinction as to whethereitherof the two typesof rules isapplicable tononworking timeso as to be presumptively invalid or isapplicable toworkingtimeso as tobe presumptively valid; and thefirst rule of law whichis in issuehere states clearly that a prohibition12While the majority couches its holding and Order in terms of not permitting an em-ployer to prohibit his employees from distributing union literature during nonworkingtime only in nonworking areas,implicit in this is the necessary corollary holding that anemployer may lawfully prohibit such distribution in working areas at all times.13 See footnote 1,supra.14The distinction drawn by the Supreme Court inBabcock&Wilcombetween rulesapplicable to nonemployees rather than employees, and as stated in the third rule of lawof the "codification"inWalton,isnot in issue hereIn issue here only are employerrules applicable to employees 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDofeithersolicitation or distribution anywhere on "company property"during nonworking time is presumptively invalid.The legal prem-ise underlying this formulation is, of course, that the "working time"test, in normal circumstances and in the vast majority of industrialestablishments, provides a proper accommodation between the respec-tive employee and employer interests which the Supreme Court, inRepublic Aviation,characterized as "the undisputed right of self-organization assured to employees under [Section 7 of] the Act andthe equally undisputed right of employers to maintain discipline intheir establishments."For we think it clear, as stated inWalton,that the Supreme Court intended the "working time" test and noother to apply to the distribution of union literature as well as tooral solicitation in normal circumstances, as providing such properaccommodation.Thus, inRepublic Aviation,where that case itself involved a broadno-solicitation rule, and in the companionLeTourneaucase Whichinvolved a broad no-distribution of literature rule, the Court not onlyreferred broadly to both rules as rules against "solicitation," but spe-cifically stated that "We perceive no error in the Board's adoption ofthis presumption" in a clear reference to the Board's application tobothcases of thePeyton Packingpresumption of unreasonableimpediment and invalidity with respect to rules applicable to non-working time.15Moreover, While the Court held in the subsequentBabcock & Wilcoxcase on the issue involved there that an employer'snaked property rights will ordinarily suffice to justify exclusion ofnonemployees from distributing union literature anywhere or at anytime on the employer's property, the Court stated at the same time inan obvious reference to such distribution as well as literal oral discus-sion by employees, that"Norestriction may be placed on the employ-ees' right to discuss self-organization among themselves [during non-working time], unless the employer can demonstrate that a restrictionis necessary to maintain production or discipline.Republic AviationCorp. v. N.L.R.B.,324 U.S. 793, 803." [Emphasis supplied.] It16 324 Ti S. 793,802-804.As there setforth,thePeyton Packingpresumption is asfollows(as Italicized),The Act, of course, does not prevent an employer from making and enforcing reason-able rulescoveringthe conduct of employees on company time.Working time is forwork. It isthereforewithin the province of an employer to promulgate and enforcea rule prohibiting union solicitation during working hoursSuch a rule must bepresumed to be valid in the absence of evidence that it was adopted for a discrimina-tory purpose.It is no less truethat timeoutside working hours,whether before orafter wal:, of duimg luucheon or rest periods, is an employee's time to use as hewishes without unreasonable restraint,although the employee is on company prop-erty.It is therefore not within the province of an employer to promulgate andentorce a rule prolubitnig union solicitation by an employee outside of workinghours, although on company propertySuch a rule must be presumed to be an un-,easonable impediment to self-organization and therefore discriminatory in the ab-sence of evidence that special circumstances make the rule necessary in order tomaintain production or discipline STODDARD-QUIRK MANUFACTURING CO.627should further be noted that while the only issue in the subsequentNutonecase, as stated by the Court itself, was whether there wasunlawful enforcement of an otherwise valid no-solicitation rule appli-cable to employees' working time, there is no indication that the Courtwas changing in any way the rules it had laid down inRepublic Avia-tion,and reaffirmed inBabcock & Wilcox,with respect to nonworkingtime no-solicitation or no-distribution rules.In fact, here again asinRepublic Aviation-LeTourrneau,the Court described both the hand-'billing involved inNutoneand the oral solicitation involved in the,companionAvondalecase by the broad generic term of "solicitation."Accordingly, we are convinced, as the Board was in the recentWaltoncase, and apparently as the Court of Appeals for the Fifth Circuitalso was in enforcingWalton,that the Supreme Court has indicatedvery clearly that the working and nonworking time tests are the sole-tests to be applied in determining whether either no-solicitation orno-distribution rules applicable to employees are presumptively valid,or invalid; 16and therefore that the Board may not apply an addi-tional'"area" test with respect to no-distribution rules, as the majoritywould do here."But even assumingarguendono conflict with the Supreme Court de-cisions on the precise issue posed by the majority holding, we disagreemost emphatically with the majority's implicit holding that an em-16Like the Supreme Court,the court of appeals inWaltondescribed both the no-solicitation and no-distribution rule involved inWaltonas dealing with"solicitation," andagreed with the Board's Interpretation of the Supreme Court decisions that only the "work-ing time" test applied to both. 289F. 2d 177, 180-181.17 The majority charges us with suggesting that the Supreme Court was oblivious to, oroverlooked, the factual oral solicitation-distribution of literature distinction betweenRepublicandLeTourneaueitherin theRepublicopinion itselfor in the later cases whereit reaffirmed its earlier holding, and that this represents an unwarranted deprecation ofthat TribunalWe take the position rather, as we believe we have clearly indicated andshown, that the Court was fully aware of the two types of rules involved but simply re-gardedboth typesas being inpart,materie.We would alsosay ratherthat when themajority attempts to draw a legal distinction between oral solicitation and distribution ofliterature calling for different treatment,in the faceof the Court's contrary holding inRepublicand its reaffirmation of that holding inBabcock if Wilcox,the majority's chargeproperly, rests on the other foot.Nor is it true, asalleged by the majority,that theSupreme Court has in no case stated that oral solicitation and literature distribution shallbe controlled by the same rules.The Court did so state inRepublicand restated it inBabcock if Wilcox.Nor is it true,as allegedby the majority,that the Board's Interpreta-tion of the Court decisions inWaltononly contains an intimation to this eftect, whichwas not necessary to that decision, not supported by any priorSupreme Courtholdings,and not explicitly analyzed of justified in the Board's decision, so thatWaltonis notentitled to be given decisive weight as a clear precedent on this issue.First, as is patentfrom our quotes ofWaltonabove,Waltoncontains express and unequivocal statementsthat the same rules govern both oral solicitation and literature distribution.Second, thisequating of the two was necessary to the decisionin that case because thecase involvedboth ano-solicitation and a no-distribution ruleThird,Waltonissupported by theSupreme Court holdings cited and explicated therein, and further explicated herein.Accordingly,and in view of the facts thatWaltonwas a unanimous full Board decisionincluding two members of the majority in the instant case,and thisaspect ofWalton was,enforcedby the Fifth Circuit withoutquestion,we are at a loss to understand why themajority here apparently refuses to giveWaltonany, let alone decisive, weight in this,case, and would in effect repudiate it herein.662353-63-vol. 138-41 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer rule banning the distribution of union literature at all timesin working areas is not an "unreasonable impediment to self-organiza-tion."The majority does not deny that literature distribution isjust as much within the protection of the Act as "oral solicitation"where it is undertaken by employees in aid of union membershipdrives or other projects involving "self-organization-collective bar-gaining or other mutual aid or protection" (Section 7).18This be-ing so, the importance of protecting such distribution during all non-working time is surely equal to the importance of protecting oral so-licitation during all nonworking time to which the majority givescontinued recognition.The majority's new permissible ban on oneof these basic rights is based on an assumption that the right to dis-tribute literature will be sufficiently protected if employees are stillallowed to do so during nonworking time in nonworking areas, suchas company parking lots, plant entrances or exits, or in other non-working areas, presumably such as restrooms, change rooms, lunch-rooms, and gateways.Assumingarguendothat this may be true insome plants which have such elaborate nonworking area facilities thatare.reasonably adequate for literature distribution purposes, we daresay that many plants, and particularly smaller ones, do not havemost of such nonworking area facilities, and such as they do have arenot reasonably adequate for literature distribution purposes.Indeed,in many plants employees eat their lunch and take their other workbreaks right at their workbenches, so that practically all of their non-working time in the plant is spent in their working area.Obviously,therefore, the effect of the majority decision would be to deprive un-told numbers of employees of their right under Section 7 to give andreceive union literature at their place of work for purposes of "self-organization." 19 and this would constitute a serious impediment toself-organization.Indeed, the majority's apparent total permissibleban on the distribution of all types of union literature in work areas,18 See the Board's decisionin LeTourneau.supra,at 1260,where it stated : "It mustalso be noted that speech is not the only mode of communication by which self-organizationis effected,nor is it sufficient that this channel alone be free.Effective organization re-quires the use of printed literature and of application and membership cards, and thesemodes of communication are also protectedby the Act "16 SeeThe May Department Stores Company d/b/a The May Company,136 NLRB 797,where the Board very recently stated.The normal effectiveness of such channels stems not alone from the ability of a union,tomake contact with employees,away from their place of work,but also from theavailability of normal opportunities to employees who have been contacted to discussthe matter with their fellow employees at their place of work.The place of work isthe one place where all employees involved are sure to be together. Thus it is the oneplace where they can all discuss with each other the advantages and disadvantagesof organization,and lend each other support and encouragementSuch full dis-cussion lies at the very heart of the organizational rights guaranteed by the Act,and is not to be restricted,except as the exigencies of production,discipline andorder demand.N.L.R B v. Babcock & Wilcox Co, supra. STODDARD-QUIRK MANUFACTURING CO.629including union authorization and membership cards'20 probablyrepresents the most serious impediment they could place on this right,for we can conceive of no greater destruction of the fundamental rightsguaranteed by the At than to deprive employees during their freetime of the opportunity to "sign up" their fellow employees in orderto obtain a Board election.The result will be that in the untold num-bers of plants with really nothing more than work areas the employeesfor all practical purposes will be unable even to obtain the necessary"showing of interest" for a Board election in order to determine aquestion of representation 21And this may be equally true in plantswhich do provide what might otherwise be deemed adequate nonwork-ing areas.It is not uncommon for large numbers of workers to spendtheir lunch and other work break periods in their working area not-withstanding the existence of these facilities.As an example, manybring their lunch and eat it at their places of work rather than in thecafeteria.Such employees could, therefore, not be reached duringthese work breaks for purposes of having them take or sign unioncards, and the nonwork areas would afford no opportunity for suchdistribution.By their new ruling in this case our colleagues wouldthus bring about a large-scale destruction of Section 9 of the Act aswell as Section 7.Moreover, we believe that the majority's new permissible ban on thedistribution of union literature during nonworking time in workingareas alsorepresents an unreasonable impediment to self-organizationnot reasonably required to maintain production or discipline, and thatsuch a ban is therefore presumptively invalid rather than presump-tively valid.While not too explicit, the majority seems to assert thatsuch a ban is not an unreasonable impediment and is justified by theemployer's right to maintain production or discipline, because litera-ture distribution in work areas would cause littering 22 Such an as-sertion is based on an unwarranted and unsupported presumption thatemployees given union literature in a work area would throw it on thefloor or elsewhere in the production area in disorderly fashion, ratherthan either pocketing such literature or depositing it in receptaclesr°Webster'sDictionary definies "literature"in this colloquial sense as"anykind ofprinted matter,as advertising" [emphasis supplied],which would of course encompassa union authorization'or membership card.21Our colleagues would certainly concede that a necessary accompanying ingredient ofthe distribution of authorization or membership cards to obtain an election is a certainamount of oral explanation and solicitation.Do they seriously contend that this can bereasonably and adequately accomplished in the type of plant with only an entrance-exitand a restroom,when employees are either hurrying to or from work or attending to theirpersonal needs?22 At least the majority points to no factor,other than the potential of littering, and wecan conceive of none, which could possibly interfere with these employer property rightsin any different or greater degree in the case of distribution than in the case of oralsolicitation. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDin orderly fashion.We refuse to presume, as the majority does, thatthe average rank-and-file worker is disorderly on his job rather thanorderly.In any event, there is another basically different approachto this entire problem which we would adopt that does not dependon any unnecessary presumptions that the average worker tends tobe either orderly or disorderly, and which we think demonstratesclearly that the majority's new permissible ban on distribution is anunreasonable impediment to self-organization not reasonably requiredto maintain production and discipline.Under this approach, wewould give recognition to thepossibilityof littering if there is dis-tribution of union literature in working areas even though during non-working time, but we believe that the most reasonable and appropriatesolution to such a possibility is a "no-littering" prohibition ratherthan a "no-distribution" prohibition.23First, we would point to thefact that the potential hazard to the employer's property rights whichthe majority is concerned with lies in the possible littering rather thanthe distribution itself.The distribution itself during nonworkngtime even though in a work area poses no potential threat to theemployer's property rights.Accordingly, it follows that in this situa-tion an employer should be permitted to protect himself only againstthe possibility of littering by the simple expedient of a no-litteringrule which would dealdirectlywith the potential hazard involved.And unlike a no-distribution rule, a no-littering rule would in no wayimpinge upon the employees' Section 7 rights.Thus, a no-litteringrule would provide the most complete accommodation of the employ-ees' "self-organization" rightsandthe employer's "property rights"in this context, in that the employer's property right not to have theworking areas of his plant littered would be reasonably protected andat the same time there would be no unnecessary infringement on theemployees' Section 7 rights to distribute union literature."'23 In this connection,we find it strange indeed that the majority apparently presumesthat distribution in working areas during nonworking time would result in littering, butthat distribution in nonworking areas would not.We find this not only inconsistent, but ifwe were to engage in one of these unnecessary presumptions,we would rather be inclinedto the view that employees would be more likely to litter in nonwork areas rather thanwork areas.We do, however,agree that the majority is not warranted in presumingthat distribution in nonwork areas would cause litteringBy the same token, we assertthat such a presumption is not warranted with respect to a work area as welluSeeBabcock&Wilcox,supra,where the Supreme Court stated that"Accommodationbetween the two [conflicting rights] must be obtained with as little destruction of theone as is consistent with the maintenance of the other "We see no reason why a no-littering rule with appropriate penalties would not be effec-tive in curbing the possibility,or for that matter even a presumption,of littering as aresult of distribution of union literature in working areas during nonworking time.Buteven if such a rule were not effective in a particular case,the employer couldthenpromulgate a no-distribution rule, and the ordinary rebuttable presumption of invaliditywith respect to such rule could then be rebutted by the employer'sevidencethat theseare "special circumstances"which make the rule necessary to maintain production ordiscipline(Walton, supra).Surely this is more reasonable than applying in advance apresumption of necessity and validity toallsuch no-distribution rules, as the majoritywould do, and which the majority apparently would make a conclusive presumption notrebuttable in any way. STODDARD-QUIRK MANUFACTURING CO.631In conclusion, we would say by way of broad summary that where,as here, there are established rights protected by the Act, there is noreason for limiting such rights generally where in any appropriate casesuch limitation may be properly made on the basis of actual justifica-tion shown.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership by any of our employeesin International Woodworkers of America, AFL-CIO, or in anyother labor organization, by discharging any individual, or inany other manner discriminating against any individual in regardto hire, tenure of employment, or any term or condition ofemployment.WE WILL NOT interrogate any employee with respect to any em-ployee's activity, membership, or interest in any labor organiza-tion in a manner constituting interference, restraint, or coercionin violation of Section 8 (a) (1) of the said Act.WE WILL NOT promulgate, maintain, enforce, or apply any ruleor regulation prohibiting our employees, when they are on non-working time, from distributing handbills or other literature inbehalf of any labor organization in nonworking areas of ourproperty.Insofar as our shop rule 21B so restricts the rightsof employees, it is hereby rescinded.WE WILL NOT prohibit our employees, during nonworking time,from otherwise soliciting their fellow employees to join or sup-port InternationalWoodworkers of America, AFL-CIO, or anyother labor organization.WE WILL NOT in any other manner interfere with, restrain, orcoerce employees in the exercise of their right to self-organiza-tion, to form, join, or assist any labor organization, to bargaincollectively through representatives of their own choosing, toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from anyor all such activities.WE WILL offer Carroll Tweedy immediate and full reinstate-ment to his former or a substantially equivalent position, with-out prejudice to his seniority and other rights and privileges, andmake him whole for any loss of pay he may have suffered byreason of our discrimination against him. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll of our employees are free to become, remain, or refrain frombecoming, or remaining, members of any labor organization.STODDARD-QUIRK MANUFACTURING CO.,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees presentlyserving in the Armed Forces of the United States of their right tofull reinstatement upon application in accordance with the SelectiveService Act after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 714 Falls Building, 22 North Front Street, Memphis, Tennessee,Telephone Number, Jackson 7-5451, if they have any question con-cerning this notice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint in this proceeding,issued by the General Counsel of the NationalLabor Relations Board(also termed the Board herein),alleges that Stoddard-QuirkManufacturing Co. (also referred to herein as the Respondent or Company) hasdiscriminatorily discharged employeeCarroll Tweedyin violation of Section 8(a)(3)of the National Labor Relations Act, as amended(61 Stat. 136,et seq., 73Stat.519,et seq.;also referred to herein as theAct); andhas by means of the dischargeand other conduct interferedwith,restrained,and coerced employees in the exerciseof rights guaranteed them by Section 7 of theAct, therebyviolating Section 8(a) (1)of theAct.TheRespondent has filed an answer which, in effect, denies the com-mission of the unfair labor practices imputed to it in the complaint.'Pursuant to notice duly served by the General Counsel upon each of the otherparties, a hearing upon the issues raised by the complaint and answer has been heldbefore Trial Examiner Herman Marx at Clarendon,Arkansas.The General Coun-sel and the Respondent appeared through respective counsel, and International Wood-workers of America,AFL-CIO,a labor organization,through a business repre-sentative;and all parties were afforded a full opportunity to be heard,examine andcross-examine witnesses,adduce evidence,filebriefs, and submit oral argument.I reserved decision at the hearing on three motions, submittedby theRespondent,which,in sum,seek dismissal of the complaint.The motions are denied on thebasis of the findings and conclusions set forth below. I have read and consideredthe respectivebriefsof the General Counsel and the Respondent filed with mesince the close of the hearing.2IThe complaint is based on a charge filed with the Board by International Woodworkersof America,AFL-CIO, onSeptember 6, 1960.Copies of the charge and the complainthave been duly served upon the Respondent.2 The transcript of the hearing contains garbled or otherwise erroneous transcriptionsat a substantial number of points. One such inaccuracy is the attribution to me, at lines3 to 8, inclusive,on page 401, of a statement made by a witness in the course of his testi-monyTo correctthe record,the transcript is amended by deleting the phrase "TrialExaminerMARX"at line 3, page 401, andsubstitutingtherefor the words "TheWITNESS "I am also erroneously quoted at line 18, on page 118,as using the words"on one pretext"Instead of "in one context,"and the transcript is accordingly amendedat the specified place by deleting the phrase"on one pretext" and substituting for it thewords "in one context."Notwithstanding the inaccuracies,the record does adequately STODDARD-QUIRK MANUFACTURING CO.633Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.NATURE OF THE COMPANY'S BUSINESS;JURISDICTION OF THE BOARDThe Company isa Wisconsin corporation;maintains its principal place of businessin Cudahy,Wisconsin,and a branchplant and office in Clarendon,Arkansas; andis engaged at the latter place in,the business of manufacturing air-conditioner filters.and wire and wooden crates.The issues in this proceeding involve only the Claren-don establishment.In the course and conduct of its business during the 12 months immediately preced-ing the issuance of the complaint,the Companyshipped products valued in excess.of $50,000 from its business location in Arkansas to points outside that State.Byreason of its interstate shipments,the Company is, and has been at all times materialto the issues,engaged in interstate commerce within the meaning of theAct.Ac-cordingly,the Board has jurisdiction over the subject matter of this proceeding.II.THE LABOR ORGANIZATION INVOLVEDInternationalWoodworkers of America, AFL-CIO (also called the Union herein),is,and has been at all times material to the issues, a labor organization within the;meaning of Section 2(5) of the Act.-III.THEALLEGEDUNFAIR LABOR PRACTICESA. Prefatory findingsThe Company's Clarendon branch normally operates two production shifts, oneduring the day and the other at night, and, in the aggregate, employs about 70 per-sons.Its production operations are under the direction of a "general mill foreman"named Harold Hill.Approximately 18 of the employees work in a sawmill on theClarendon premises and function under ,the supervision of Foreman Lonnie W. John-son.The night shift personnel work under the direction of Supervisor Floyd Lock-'ridge.Hill,Lockridge, and Johnson are subordinate to the Company's personneldirector, Herbert F. Puls, who is normally stationed at the Company's Cudahy office,but is temporarily assigned to the Clarendon branch as its manager, and in thatcapacity directs the operation of the latter establishment.As the parties stipulated,at the hearing, Lockridge, Puls, Johnson, and Hill "possess and exercise the powerto hire and discharge, or ... effectively recommend the same," and are, and havebeen at all times material to the resolution of the issues, supervisors within thepurview of the Act.The Company has had in effect at the Clarendon branch since its establishmentsome years ago (and at the Cudahy plant for a substantial number of years beforethat) certain shop rules for employees.The regulations are printed in a pamphlet.The only one that requires special mention here is rule 21B which provides: "Un-authorized distribution of literature of any description on company premises isstrictly forbidden."Tweedy entered the Company's employ at the Clarendon plant as a productionworker on July 24, 1959, and, with the exception of a voluntary separation of some10 days in January 1960, was employed at the establishment until August 29, 1960,when Puls discharged him under circumstances to be described later.Tweedy re-ceived ia copy of the shop rules at the inception of his employment and has beenaware since then of the regulation dealing with prohibited distribution of literature.The Union embarked upon a campaign to organize the Clarendon plant's em-ployees on or about August 23, 1960, and to that end arranged or sponsored several-meetings of employees away from the plant, and solicited them to sign cards which,when executed, had the effect of designating the Union as the signatories' bargain-ing representative.In all, some 49 such cards were signed.Tweedy was active among the employees in the Union's organizational campaign,attending all of its meetings, the first one about a week before his discharge; solicit-ing signatures for the authorization cards; securing the execution of about a thirdor a fourth of the total number signed; and speaking in favor of the organization-to other employees.reflect the material facts and issues and I thus deem it unnecessary,in the absence of amotion by any of the parties,to amend the transcript in any other respects than thosespecified above. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDPuls assumed his managerial duties at the Clarendon plant within a few days afterthe Union's organizational campaign began, arriving in Clarendon from Cudahyon August 25.Two days later, he assembled substantially all Clarendon plant per-sonnel and addressed them.He introduced himself; touched on various problemsof the management; stated that he had heard that employees were thinking ofunionization and that that "by itself was not necessarily alarming" to the manage-ment, except to the extent that the employees "went too far"; asserted that in the eventof union representation a deserving employee would not be able to seek a wageincrease for himself alone, but that the Company would have to raise the wages of,all if it increased those of one.At one point or another during the course of themeeting, an employee (either Tweedy or another, according to Puls) asked whetherthe Cudahy employees were represented by a labor organization, and Puls repliedin the affirmative, stating that the organization charged Cudahy employees an initia-tion fee of $20 and dues of $4 per month. Tweedy, who was present, told Pulsand the others in the audience that the Union did not charge the Clarendon em-ployees an initiation fee, whereupon Puls asked what its dues were.Tweedy repliedthat these were $3 per month, but that he "would give $3 for a lot less than theUnion."Other employees made statements or asked Puls questions at the meeting"concerning union activities."(The record does not detail such questions andstatements by the others.) 3On August 29, 1960, Tweedy, whose work shift ended at 3 p.m., an hour earlierthan the rest of the day crew, went to the Company's parking lot, adjacent to thesawmill, shortly before 4 p.m., for the purpose of inviting the sawmill employees,as they emerged from the building after the end of their shift, to attend a meetingscheduled by the Union to be held later that afternoon at a beach in the Clarendonarea.He was accompanied by another employee named DeGunion.While Tweedywas in the parking lot, he held some 15 or 20 of the Union's authorization cards,which are green in color, in his hand.A few were blanks, most having been signedon one prior occasion or another.He had gone to his home to fetch them followingthe end of his workday, before proceeding to the parking lot, in order to have themavailable at the meeting.A few minutes before 4 p.m., Puls came out of the saw-mill and passed "within five or ten feet" of Tweedy and looked at the latter.Pulsadmittedly saw that Tweedy "was holding something in his hand," and what he saw,I have no doubt, were the cards (although he refers to them in his testimony as"green papers").As the employees emerged from the sawmill following the end of their workday,Tweedy and DeGunion notified them of the meeting and invited them to attend.The sawmill foreman, Johnson, approached Tweedy and DeGunion while they wereengaged in talking to some of the employees, and asked DeGunion, who also hadsome authorization cards in his hand, what he was holding.DeGunion repliedthat they were "union cards," and, upon Johnson's request that he be permitted tosee a card, handed one to the foreman who looked at it and returned it to DeGunion.There is conflict in the evidence as to whether Tweedy handed any of the cardshe held to any person while on the parking lot.Tweedy testified that he did notdo soPuls and Johnson gave testimony to a contrary effect.As the Respondentclaims that Tweedy handed a card or cards to one or more persons on the relevantoccasion, that this conduct constituted an unauthorized distribution of literature in'violation of rule 21B of the shop rules, and that such a breach was a reason forTweedy's discharge, a resolution of the conflicting testimony is appropriate.An ambiguous and self-contradictory vein runs through Johnson's testimony onthe subject under considerationHe stated at one point that "they (Tweedy andDeGunion) were trying to get them (employees) to take some of the cards,", butsoon thereafter he admitted that he saw neither Tweedy nor DeGunion hand anycard to any person on the occasion in question (except for the card DeGunionhanded him).This was followed by a claim that "they offered the card," butmoments later, he admitted that he did not see Tweedy offer a card to anyone Inshort, Johnson's relevant testimony is so self-contradictory that it is valueless as abasis for findings.Nor am I able to place any greater reliance on testimony by Puls that shortlyafter he passed Tweedy he looked back and saw the latter hand one of the "green,papers" to another person.Puls' initial description of what he claims he sawappeared to me to have a tentative and indefinite cast, as reflected in his testimony8 Findings as to what wassaidat the meeting draw upon applicableportionsof the testi-mony of Tweedy and Puls. Their versions are not in complete accord, one touching onmatters that the otherdoesnot, but there is no material disharmony between the twoaccounts,and Ibelieve that a composite of both substantially reflects the features of themeetingworthnoting.The findings made are based upon such ii composite. STODDARD-QUIRK MANUFACTURING CO.635that Tweedy "was at the time engaged in either handing it to him, or showing itto him. I would say that he handed it to him-." Asked at this point to particu-larizewhether what Tweedy did was to "give something," or whether it was to"show something," Puls shifted to firm assertion, stating that Tweedy "handed itto the individual and the other individual was looking at it."From Puls' demeanorand the text of his testimony, I received the impression that the shift was the productof a spirit of advocacy, resulting from a realization by him that a mere showing ofone of the "green papers" by Tweedy would hardly constitute the "distribution ofliterature," for which the Respondent maintains Tweedy was dischargedThe shift was not the only indication of a disposition by Puls to serve his con-venience rather than to relate the facts, for an evasive and self-contradictory veinruns through his testimony at a number of related points.For example, asked atone point what he thought the material held by Tweedy was, he testified that he"would not hazard a guess then or now," but he conceded, subsequently, that the"thought" that Tweedy was distributing union literature "might have entered mymind"; and then, pressed to say whether he had in fact entertained the "thought," hereplied, "I believe so."Much the same disregard for candor regarding the"thought" appears in testimony Puls gave with respect to a long-distance telephoneconversation he claims he had on the subject of Tweedy with his superior, CarsonButcher, the Company's executive vice president, on August 29, shortly after he sawTweedy on the parking lot with the "green papers."According to both Puls andButcher, the former told his superior that he had observed Tweedy passing out"literature."Butcher denied that anything was said about "union literature" inthe conversation, or that it occurred to him that such was the nature of the "litera-ture"; and narrative versions of the alleged discussion by Puls and Butcher do notquote the manager as telling Butcher that the "literature" was "union" in nature.These accounts appear to me to be deficient in candor. It may be noted, in thatconnection, that Puls was examined on the question whether he talked to Butcherabout his "thought" that the "literature" involved was "union" in character, andhe replied, "Not to the extent of asking for any guidance, or anything, but that wasmy intention."This unresponsive answer led to additional interrogation whetherPuls talked to Butcher about "the fact" that Tweedy had given another person "unionliterature."Puls replied that "I believe that I said that it could have been." Inother words, Puls testified, albeit with an evasive flavor, that he told Butcher in thecourse of the conversation that the "literature" in question could have been "unionliterature."This testimony is a substantial shift away from Puls' prior assertionthat he "would not hazard a guess then or now" about the nature of the "greenpapers," and, in addition, contradicts Butcher's denial, in effect, that "union litera-ture" was mentioned in the alleged telephone conversation.The fact is, as willshortly appear from evidence not yet discussed, that Puls knew before he dischargedTweedy a few hours after the parking lot incident that the "green papers" in Tweedy'spossession while he was on the lot were "union cards."Moreover, as will alsoappear, the credited evidence of what Puls said at the time of the discharge sup-ports a conclusion that Puls did not in fact see Tweedy give or offer any document,whether termed a "union card" or "union literature" or merely "literature," to anyperson on the parking lot. I credit Tweedy's testimony to the effect that he did not,do soThe discharge took place in the plant's "clock room" on the night of August 29,,some hours after Puls saw Tweedy with the "green papers" on the parking lot.Theroom is used by night-shift employees as a lunch area during their lunch period whichextends from 8 to 9 p.m. Tweedy went there during the night-shift lunch period-for the purpose of "passing the time" with members of the night crew while theywere at lunch.Puls came into the room with Lockridge shortly before 9 p.m., sawTweedy, addressed him, and a conversation ensued between Puls and Tweedy, inthe course of which the manager discharged Tweedy.The General Counsel called three witnesses, including Tweedy, and the Respondentan equal number, including Puls, to describe the conversation.As is so often, if-not indeed invariably, the case with multiple versions of a conversation, there aredifferences in content among the various accounts. It would serve no useful purposeto trace all details of similarity or difference among them, for the only truly im-portant issue raised by the relevant testimony that need be decided is whether Tweedyadmitted during the course of the conversaiton that he had distributed "literature"while on the parking lot earlier that day, and whether such an admission led Pulsto discharge him.Giving his version of the conversation, Puls, after quoting himself as askingTweedy what "he was doing there at this time," and receiving a reply from Tweedythat he was "just visiting." Puls gave the following testimony: 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDI did say, "Are you sure you are not passing out any more literature?" andhe said, "No, sir, I do not have any on me." I then said, "But you were passingout some literature of some sort" (or words to that effect) "over at the mill thisafternoon, the mill building?"And he said, "Yes, I was handing out Unioncards."I said, "You are familiar with the rule book," and I believe at thistime I took it out of my pocket and turned to the'proper page, and walked overto him, and showed it to him and read it to him, that as far as its being un-authorized, distribution of unauthorized literature, it was strictly forbidden, andI said, "In view of the fact that you have admitted passing it out, you do nothave to bother clocking in tomorrow.You are through."He said, "Now,let's get this straight.I am being fired for passing out Union cards?," and Ibelievemy exact words to him at that time were, "You said that. I didn't."He said, "What am I being fired for?" I said, "As I told you, you are beingfired for unauthorized distribution of literature."Describing what passed between himself and Puls, Tweedy testified in part, asfollows:It got pretty close to nine o'clock, 'I don't know the time exactly, Mr. Pulscame in and looked at me for a minute, and then he said, "Aren't you the fellowwho had the Union cards over at the sawmill this afternoon?", and I acid "Yes,sir."He said, "You do not need to bother about clocking in in the morning."I said, "You mean I am fired?" He said, "That is right," or words to thateffect.I asked him why he was firing me, on account of the Union, or what,and he told me that he was firing me for distributing unauthorized literatureon the company premises. I could not understand what he was talking about,and I kept on questioning him; I asked him a couple of more times and I gotthe same answer, "distributing unauthorized literature on the company premises."Itwill be observed that the material difference between the two versions set forthabove is that Puls quotes Tweedy as admitting that he had distributed "literature,"in the form of "union cards," in the sawmill vicinity earlier that afternoon, makingthe admission in response to an intimation, in interrogative form, that he had dis-tributed "literature"; whereas Tweedy quotes Puls as asking him whether he was"the fellow whohadtheUnion cards over at the sawmill" [emphasis supplied],and himself as replying in the affirmative to that question.The clear weight of the evidence militates against acceptance of Puls' claim tothe effect that Tweedy admitted that he had been "passing out some literature "For one thing, as I have found, Tweedy had not distributed literature on the parkinglot (whether or not one takes the view that union authorization cards are "litera-ture"), and it thus seems quite implausible that he would agree that he had done so.For another matter, each of the four witnesses, who, in addition to Tweedy and Puls,,was called to give testimony regarding the conversation, supports Tweedy's account,stating, in substance, that Puls asked Tweedy whether he had had union cards in themill area, and that Tweedy replied in the affirmative; and not one of the four sup-ports Puls' claim that Tweedy admitted that he had distributed literature on theparking lot. It is a significant fact that two of these witnesses, Floyd Lockridge andJames Henry, were called by the Respondent and gave testimony to the effect in-dicated on their direct examination.Thus, the Respondent itself presented testimonysupporting Tweedy on the point at issue, and in effect contradicting Puls. It maybe noted, too, that both Henry and Lockridge, much like Tweedy, picture Puls asdischarging Tweedy after the latter agreed that he had had "union cards" in hispossession "at the mill" on the afternoon of August 29.4 In short, I credit Tweedy'sdescription, set forth above, of what passed between him and Puls in the clock room.5'Floyd Lockridge testified under direct examination by the Respondent'scounsel:"Thenwe (Lockridge and Puls) walked into the clock room and Mr. Puls asked Mr. Tweedyifhehad any cards,and Mr.Tweedy told him that he did not have any right then.Mr. Puls said, 'But you did have over at the mill this afternoonT and Pedro (Tweedy)said, 'Yes, I did ' "Then, according to Lockridge, Puls quoted the rule prohibitingdistribution of literature, and told Tweedy "that he might as well not come back the,nextday "Testifying inmuch the same vein, James Henry stated, under directexamination:"Then, he (Puls) asked him (Tweedy) if he was the one that had thecards at the mill in the afternoon, and Pedro (Tweedy) said, 'Yes.'Then, Dtr Pulssaid, 'I seeno alternative but to ask you not to come back to work in the morning'Then, Tweedy asked him, 'Am I being fired for passing out Union cards"' and he (Pula)said, 'No, you are being fired for passing out unauthorized literature."'5An affidavit (Respondent's Exhibit No. 8) given by a former employee named Stan-ley Renneker to the General Counsel quotes Puls as asking Tweedy if the latter "wasn'tthe one passingout unauthorized literature at the millthatafternoon,"and Tweedy STODDARD-QUIRK MANUFACTURING CO.637On the morning following Puls' conversation with Tweedy, the latter reported forwork to the plating department, his work place, at his customary starting time, buthis departmental supervisor told him to go to the office for his termination paycheck.He did so, secured his check, and then asked Puls, whom he saw in the officevicinity, for a written statement of the reason for his dismissal.Puls took theposition, in substance, that he was not required to give Tweedy such a statement andwould not furnish one.The manager, however, subsequently changed his mindabout the matter, and on the following day, August 31, 1960, wrote a letter, bearingthat date, to Tweedy, stating that "your discharge from this Company on Mondaynight, August 29, 1960, was brought about because of your distribution of unauthor-ized literature on Company premises, which distribution took place, by your ownadmission, at approximately 3:45 p.m. of the same date"; and "is further based onrepeated acts of dangerous horseplay materially affecting the safety of your fellowemployees."Puls, it may be noted, had said nothing to Tweedy about "horseplay"in the clock room, whether by way of giving a reason for the discharge or otherwise.On September 1, 1960, the Union filed with the Board a petition seeking certifi-cation as the representative of a unit of the Company's Clarendon employees.A"consent election" was held on October 14, 1960, to determine the question ofrepresentation.Of the 60 votes cast, 53 voted against the Union.Between the date, in the latter part of August, when the Union's organizationalefforts began and the time of the election, Foreman Johnson questioned all of theemployees, numbering about 18, who worked under his direction in the sawmill,regarding their attitude toward the Union. Speaking to one of these, Stanley Ren-neker, in September or October, Johnson told the employee that he had heard rumorsin another building of the Company's plant that half of the sawmill employees "hadsigned Union cards"; that he was "going to prove" that this was erroneous; and thathe was "taking down the names of all persons against it" (the Union) so that hecould "prove" the error; and he thereupon asked Renneker if he "was for or against"the Union.Renneker replied that he "was against it," and at that point Johnsonwrote "something" on a piece of paper he was holding. It seemed to Rennekerthat it was his name that Johnson wrote.The foreman spoke in much the samevein about the end of August to another sawmill employee, Leo Miller, telling thelatter that he had taken it upon himself to ascertain the attitude of the sawmillemployees toward the Union, that the Company "did not know anything about it,"and that he wished to know whether Miller "was for the Union or against theUnion."Miller replied that he was neither for nor against the organization, andJohnson asserted that Miller "had to be one way or the other."While talking toMiller, Johnson had in his hand "a paper with a list of names on it," and Milleras replying, "No, sir, I was passing out Union cards."Rennekerwas called by theGeneral Counsel.He gave no evidence on his direct examination relating to theclock room conversation, the burden of his direct testimony dealing withan occasionwhen his supervisor, Johnson, questioned him regarding his attitude toward unionization.There is some discrepancy between the affidavit, which was produced by the GeneralCounsel upon the Respondent's request, as to whether Lockridge, in fact, wrote downRenneker's name at the time of the interrogation. The Respondent offered the affidavit,and itwas my intention to receive it as a prior self-contradictory statement with regardto the interrogation incident, but in receiving it, I misspoke myself and stated that "somuchof the affidavit (would be received) that purports to outline what happened on theoccasionwhen Tweedy was told he was fired." That portion of the affidavit obviously isnot admissible as a prior self-contradictory statement since Renneker gave no prior testi-mony onthe subject.The General Counsel called the mistake to my attention, as thetranscriptshows, andregistered an appropriate objection to receipt of the portion of theaffidavit in question.The record does not show that I took any corrective actionTheGeneral Counsel's position is so clearly well taken that I think it unlikely that I wouldhave persisted in the error after it was called to my attention. It is possible that therecordisgarbled, as it is at a substantial number of places, but I cannot at this pointdetermine, either from the context or from my recollection, that such is the case. Be thatas it may, the General Counsel in his brief,renews hisobjection to receipt of the affidavit,and seeks its total exclusion.The objection is overruled because of the discrepancy re-lated to the interrogation incident, noted above.Receipt of the portion dealing with theclock room conversation was incorrect, but I see no useful purpose in modifying or alter-ing whatever ruling on the subject the transcript reflects, for whether or not the affidavit,and a blanket statement by Renneker under cross-examination thatits statements "aretrue," be taken into account,the clearweight of the evidence, I have no doubt,supportsTweedy's version of hisconversationwith Pule.One shouldnot forget,in that connec-tion, that the Respondent itself presented testimony, through Henry and Lockridge,supporting Tweedy's account set out above. B38DECISIONSOF NATIONAL LABOR RELATIONS BOARDasked the foreman if his name was on the list. Johnson inquired, "Do you wantiton there?" and Miller replied that he did. Johnson thereupon added Miller'sname to the list .6B.Discussion of the issues and concluding findingsThree issues are presented for resolution: (1)Whether Tweedy was dismissedbecause he engaged in union activity, and thus was unlawfully discharged; (2)whether Johnson's interrogation of employees was unlawful interference with theexercise of rights guaranteed employees by Section 7 of the Act; and (3) whetherthe Respondent, to quote the complaint, "has promulgated and enforced a ruleprohibiting its employees from distributing literature on its premises during theirnon-working hours," thus interfering with the exercise of Section 7 guarantees.With respect to the first issue, as is evident from Puls' testimony, as well as hisletter to Tweedy, the Respondent claims that Tweedy was discharged because (1)he engaged in acts of horseplay while at work, and (2) he distributed "literature"on the parking lot on the afternoon of August 29, without prior authorization bythe management.It is undisputed that Tweedy engaged in some acts of horseplay during his em-ployment, although there is conflict in the evidence as to the number of suchinstances.About a year before his discharge, as he conceded, using a match, he litan apron string worn by an employee named Guthrie (who, according to Tweedy'suncontradicted testimony, had lit Tweedy's apron string); and, approximately a yearbefore his dismissal, too, Tweedy, as he testified, placed a lighted cigarette underthe seat of oily pants worn by an employee named Ward? Also, some 4 or 5months before his dismissal, Tweedy operated a plant vehicle, described in therecord as a "hoister," with another employee sitting on the vehicle's forklifts, andLockridge, who was then Tweedy's supervisor, reprimanded Tweedy for the incident.As a preface to resolution of the question whether any acts of horseplay byTweedy were a factor in his discharge, one may note, without condoning such con-duct, that there is good reason to believe that the Clarendon plant managementdid not take as serious a view of the matter before Tweedy's dismissal as the Com-pany now claims. It is evident from the testimony of Hill, the top productionsupervisor after the plant manager, that pranks of the type in question were commonamong young male employees (like Tweedy, who is 22 years old), and this con-tributes support to testimony by Tweedy that in the early period of his employment(on the night shift) "the foreman and everybody else would come behind you andset you on fire." 8 Significantly, in that connection, there is no evidence that anyemployee was discharged for such conduct prior to Tweedy's dismissal; and it isnoteworthy that Hill testified that he could not recall warning Tweedy about anyacts of horseplay apart from an admonition on one occasion that Tweedy wasdriving the "hoister" too fast .9To be sure, Lockridge, as noted earlier, did rebuke°There is good reason to believe that Johnson wrote down the names of other sawmillemployees,in addition to those of Miller and Renneker.At one point,the foreman testi-fied that he"probably did" write down the names of all those he interrogated, but heequivocated about the matter,stating soon thereafterthat "Idon't say that I did orI did not" ; and, after that, that he does not know whether he did so ; and at an earlierpoint that he"might have put the names down and checked them off the list,"but doesnot "think that I did."In any case,whether he actually wrote the names of any ofthose interrogated is not decisive of the issue whether his acts of interrogation wereunlawful.*According to an employee named William Friday, about a year before Tweedy'sdischarge,the latter on one occasion lit or singed Friday's apron string with "a hotiron" ; and,on another,lita rag in Ward's pocket.Tweedy denied that he burnedFriday's apron string; and,in responseto interrogation about Ward,testified,as de-scribed above,that he put a lighted cigarette under Ward's trouser seat.It may be thatTweedy and Friday are describing the same incident involving Ward, but whether that isso need not be decided,nor need the other conflict between the two be resolved,for theincidents described by Friday,if they occurred,took place long before Tweedy's dischargeand, as will appear in greater detail, had no connection with his dismissal.It may benoted,in passing,that it does not even appear,with any clarity at least, that the Companyhad any knowledge,prior to Tweedy's dismissal,of the incidents described by Friday.eHill testified that "a lot" of young male employees engaged in acts of horseplay ofthe type attributed to Tweedy,and that he received complaints from supervisors about"a lot" of them.6Notwithstanding his testimony that he could not recall ever warning Tweedy aboutany acts of horseplay except for the admonition about fast operation of the "holster," STODDARD-QUIRK MANUFACTURING CO.639Tweedy on one occasion some months before the dismissal for the way in which heoperated the "hoister," but I find no persuasive force in a claim by Lockridge to theeffect that after he became night supervisor, on February 15, 1960, he reprimandedTweedy "several times on different acts of horseplay."Asked by the Respondent'scounsel to describe "some of these acts of dangerous horseplay that Tweedy wasinvolved in," Lockridge testified: "Well, I do not remember exactly what washappening.Iknow when I first took over the supervision, there was some firesetting (by Tweedy and another employee) going on, and I tried to get this stopped,and could not do it, but I do not remember the exact acts." One would think thatifTweedy engaged in "dangerous horseplay" while employed under Lockridge'ssupervision, the latter would have had some recollection of the "acts" beyond ageneralization that Tweedy and another employee had engaged in "fire setting," andwould have been able to take supervisory action "to get this stopped." Particu-larly bearing in mind that the evidence does not describe any specific act of "firesetting" by Tweedy after Lockridge became night supervisor, I am unable to attachany weight to Lockridge's vague generalization imputing such conduct to Tweedy;nor, in my judgment, is Lockridge's testimony of sufficient weight to warrant a find-ing that he reprimanded Tweedy beyond the one occasion, some 4 or 5 monthsbefore the discharge, when Tweedy operated the "hoister" with another employeesitting on its forklifts.In any case, whether or not one believes Lockridge's relevant testimony, or thatthe management took as serious a view of the acts of horseplay when they occurredas it now claims, the evidence establishes in abundant measure that such conducthad no connection with Tweedy's discharge.One may note, in that connection,that the specific acts involving burning materials took place about a year beforethe discharge; that the "hoister" incident for which Tweedy was admonished byLockridge, occurred about 4 or 5 months before the dismissal, and that the allegedadmonition by Hill that Tweedy was operating the "hoister" too fast was given,according to Hill, about 3 months prior to Tweedy's termination. In other words,the acts of horseplay imputed to Tweedy by the management, with the possibleexception of the alleged fast operation of the "hoister" several months before thedismissal,were stale at the time of the discharge, and that of itself raises a sub-stantial doubt, to say the least, that the pranks had any connection with Puls' de-cision to discharge Tweedy.ioAny doubt about the matter is dissolved by the circumstances of the dismissal.Abasic fact that stands out, in that regard, is that Puls admittedly said nothing toTweedy about horseplay at the time of the discharge, let alone telling Tweedy thathe was discharged for such a reason.The very terms of the conversation betweenPuls and Tweedy in the clock room, whichever of the versions one chooses to accept,establish that Tweedy was dismissed for another reason; and, indeed, evidence ofthat conversation presented by the Respondent itself, through the testimony ofHenry and Lockridge, warrants a conclusion that Tweedy's possession of "unioncards" on the parking lot on the afternoon of August 29 was the precipitating causeof his discharge.What is more, the tenor of the letter from Puls to Tweedy, par-ticularly when considered in the light of the conversation in the clock room thatpreceded it, indicates that the claim that Tweedy's dismissal was based, in part, "onrepeated acts of dangerous horseplay" was an idea that occurred to Puls after the dis-charge took place.Significantly enough, in that connection, the letter first statesHill subsequently,giving no details, gave a blanket affirmative reply to a question byRespondent's counsel whether he had ever told Tweedy"that if he continued to engagein these acts of horseplay,...he would be discharged"This does not quite jibe withHill's testimony that he could not recall any warning to Tweedy except the admonitionnoted above, and does not, in my judgment,preponderate over a denial by Tweedy thatHill ever reprimanded him. I do not credit Hill's claim, in effect,that he threatened todischargeTweedy.'°Henry testified that on one occasion (probably the summer of 1960, according toHenry, who appeared to be uncertain when the incident in question occurred),he sawTweedy attempting to drive a "holster"into the "clock room "No supervisor was pres-ent,Henry stated, nor did he report the incident to one.There is no evidence that theincident ever came to the Company's attention before Tweedy's discharge, and no basisin the record for any inference that it had anything to do with the dismissal Indeed,the fact that this testimony is presented,without any material link to the dismissal,supports a conclusion that the Respondent has resorted to the device of dredging up fromTweedy's work history incidents that had no connection with his termination to give itsome color of legality.Such a procedure bespeaks a disposition to conceal the realmotivation for the dismissal and adds weight to an inference that the motive was unlawful. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Tweedy's discharge"was brought aboutbecause of your distribution of un-authorized literature on Company premises," and then goes on to say that the "dis-charge is further based on repeated acts of dangerous horseplay" (emphasis sup-plied).I am convinced, in short, that the claim that acts of horseplay by Tweedywere ia factor in his discharge is but an afterthought improvised by the Companyafter Tweedy was dismissed.The fact that the Respondent has resorted to suchana posterioriimprovisation bespeaks a design to conceal an unlawful motive forthe discharge.The real motivation emerges from the credited evidence of the conversation inthe clock room on the occasion of Tweedy's discharge. Puls admittedly had ob-served Tweedy holding the "green papers" in his hand in the parking lot a few hoursearlier, and almost at the inception of his remarks in the clock room, the managerinquired of Tweedy whether he was not the individual who had had "union cards" inhis possession "over at the sawmill this afternoon."The very tenor of the inquiryattests to the fact that either at the time Puls observed Tweedy with the "greenpapers" in the parking lot or at some point between that time and the inquiry, themanager formed either a belief or suspicion that the "green papers" were "unioncards" or, in other words, cards used by the Union to secure its designation byemployees as their bargaining representative.Moreover, in the context of circum-stances, particularly the fact that Puls saw Tweedy with the cards only a matter ofminutes before day-shift employees were due to emerge from the plant, the man-ager's inquiry was, in my judgment, more than a mere question whether Tweedyhad had the cards on the parking lot; what it was, I am persuaded, was an intimationby Puls to Tweedy, in interrogative form, that the latter had brought authorizationcards of the Union to the parking lot in order to solicit employees to sign them.The discharge, as the evidence (including testimony by the Respondent's witnesses,Henry and Lockridge) establishes, came practically immediately after Tweedy'sadmission, in reply to Puls' inquiry, that he had had authorization cards of theUnion in hispossessionon the parking lot, and thus, in the light of the sequenceof events and the content of the clock room conversation, I am led to the conclu-sion, and find, that Tweedy was discharged because Puls believed or suspected thatTweedy (who, it may be recalled, had evidenced more than passive support fortheUnion on the occasion when Puls addressed the employees) had come to theparking lot with authorization cards of the Union in order to solicit signatures ofemployees for them.The reason for the dismissal was manifestly unlawful, and by discharging Tweedy,the Respondent discriminated against him in violation of Section 8(a)(3) of theAct, and interfered with, restrained, and coerced employees in the exercise of rightsguaranteed them by Section 7 of the Act, thereby violating Section 8(a)(1) of thestatute.liAs regards the propriety of Foreman Johnson's conduct, the Respondent appearsto stress the fact that he did not harness his interrogation of employees with threatsto them.This, it seems to me, ignores the coercive thrust of the statement he madeto Renneker that he was recording the names of those opposed to the Union, andof the fact that he either listed or appeared to list the names of at least some ofthose interrogated.Moreover, the circumstance that Johnson made no threats isnot controlling, for Section 8(a)(1), as is sometimes overlooked, forbids inter-ference with, as well as restraint and coercion of, employees in the exercise oftheir Section 7 guarantees.Nor am I able to accord operative weight to the factthat the foreman told any of those interrogated (or all, according to his testimony)that his inquiries were a project of his own, and not of the Company, and that theemployees did not have to reveal their attitude toward the Union if they chosenot to do so. The controlling fact is that Johnson was the supervisor of each em-ployee he questioned, with power to control the work of each and to make effectiverecommendations regarding their tenure, and I think it obvious that the employeesso situated could reasonably believe that his voice was that of management, not-withstanding his statement to them that the census he,was taking was an affair ofhis own. Such a belief would particularly be justified after Tweedy's discharge,for the dismissal could reasonably be construed by employees as signifying not onlyan interest by the Company in their attitude toward unionization, but as a signalthat it was prepared to resort to drastic measures to stamp out activity on behalfof the Union.Responsibility for Johnson's conductis, inshort, imputable to theRespondent.In sum, by Johnson's interrogation of employees, the Respondent"Thedischargewas unlawful if it was motivated by no more than the fact thatTweedy had authorization cards of the Union in his possession on the parkinglot,andnot, in addition,by a beliefor suspicionby Pula that Tweedy had brought the cards thereto solicit signatures for them. STODDARD-QUIRK MANUFACTURING CO.641interfered with the free exercise of employees' Section 7 rights, and thereby violatedSection 8(a)(1) of the Act.The remaining question is whether the Company has unlawfully "promulgated and -enforced a rule prohibiting its employees from distributing literature on its premisesduring their non-working hours."The regulation in question is embraced in rule21B of the shop rules, which, plainly, by reason of its breadth, and by the Company'sinterpretation, as is evident from the Respondent's attempted use of rule 21B tojustify Tweedy's discharge, applies to union literature.It is important to bear in mind that the issue, as framed by the pleadings, does notinvolve the validity of the regulation as a prohibition against distribution of litera-ture by employees during working time, nor distribution by individuals who are notin the Company's employ, such as, for example, business agents employed by a labororganization.Hence, this case is not concerned with the principle that "rules whichprohibit union solicitation or distribution of union literature by employees duringworking time are presumptively valid as to their promulgation in the absence of evi-dence that the rule was adopted for a discriminatory purpose; . . . and are pre-sumptively valid as to their enforcement, in the absence of evidence that the rulewas unfairly applied"(Walton Manufacturing Company,126 NLRB 697, 698, citingN.L.R.B. v. United Steelworkers of America, CIO (Nutone, Inc.),357 U.S. 357,andRepublic Aviation Corporation v. N.L.R.B.,324 U.S. 793).Nor are we con-cerned here with the doctrine (also expressed in theWaltoncase, relying uponN.L.R.B. v. The Babcock & Wilcox Company,351 U.S 105) that "rules which pro-hibit union solicitation or distribution of union literature by nonemployee unionorganizers at any time on the employer's property are presumptively valid, in theabsence of a showing that the union cannot reasonably reach the employees withitsmessage in any other way, or a showing that the employer's notice discriminatesagainst the union by allowing other solicitation or distribution."The issue here is controlled by the principle, which was also invoked in theWaltoncase (upon the authority of the Supreme Court's holding inRepublic Aviation),that "rules which prohibit union solicitation or distribution of union literature oncompany property by employees during their nonworking time are presumptively anunreasonable impediment to self-organization, and are presumptively invalid bothas to their promulgation and enforcement;.(but)may be validated by evi-dence that special circumstances make the rule necessary in order to maintain pro-duction or discipline." It will be observed that the applicability of this doctrine doesnot turn upon a question whether employees may reach their fellows by solici-tationor distribution away from the employer's premises, and thus the issuehere is not controlled by evidence that the Union, whether through an organizer in itsemploy or through an employee of the Company, has been able to distribute lit-erature to the employees on public roads adjacent to points of access to the plant.Measured by the applicable doctrine, it is clear that rule 21B has an invalid reach,for there is no substantial evidence that "special circumstances" make a prohibitionof distribution of union literature by employees during nonworking time "necessary"for the maintenance of production or discipline.Butcher testified that the reason forrule 21B is to "keep down litter around the plant," and because distribution ofliterature "interferes with production," but, this, it seems to me, has the earmarksof abstract generalization and assumption, for there is no evidence that any distri-bution of literature has ever caused any "litter" at the Clarendon plant, or interferedwith any production activity there.Nor is it shown how the distribution of literatureby an employee to others, particularly outside the plant buildings, as in the parkinglot,would interfere with production.12Moreover, so far from rebutting the pre-sumptive invalidity of the rule in issue, the evidence actually establishes that theRespondent is prepared to use, and has used, rule 21B as an excuse to inhibit legiti-mate union activity by employees, and as an instrument of reprisal against them,and, indeed, to that end, has resorted to distortion of its terms.This is evident from'-'According to Butcher, Puls reported to him in the alleged telephone conversation, de-scribed earlier, that he "had seen (Tweedy) handing out something" in the parking lot onthe afternoon of August 29Butcher was hard put to it to explain how the conduct im-puted to Tweedy interfered with production.He testified that the alleged act "could"have constituted such interference, and then launched into speculation that "(ilt wastaking up time, if it was during our time and on our premises, it could interfere withthe men going on to duty, it would delay them getting to work stopping to hand themliterature, and even stopping to give those going off work could interfere with and delaythose going to work."There is no evidence that what Tweedy did on the parking lot,whether ornot onebelieves Puls' claim that Tweedy handed one of the "green papers"to another, had any impact on production or any of the consequences that Butcher stated"could" have taken place. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe very circumstances surrounding Tweedy's discharge, for he distributed no litera-ture in the parking lot, did not admit that he had done so, and was discharged, uponhis admission that he had had "union cards" in his possession on the parking lot,because Puls, as found above, believed or suspected that Tweedy was on the parkinglot to solicit signatures for the cards; yet, when Tweedy asked the reason for hisdismissal, Puls charged him with distribution of literature in violation of rule 21B.It is noteworthy, too, that in his testimony Butcher gave a tortured construction to rule21B, palpably one that would inhibit legitimate union activity during nonworkingtime, for he testified that he would regard as "distribution" an act of an employeein handing to another, on the Company's premises, without its permission, "a unioncard for the purpose of getting (the latter employee's) signature and regaining itimmediately." 13As a final comment on rule 21B, I note, upon the long establishedauthority ofN.L.R.B. v. LeTourneau Company of Georgia,324 U.S. 793 (decidedjointly with theRepublic Aviationcase), that rule 21B is not redeemed so far as itreaches distribution by employees during nonworking time by the fact that it pro-hibits "unauthorized" distribution.Ifind, in sum, that by force of the existence and application of rule 21B, theCompany maintains and enforces a rule at its Clarendon plant prohibiting employeesthere, without lawful justification, from distributing on its premises literature of, oron behalf of, any labor organization; and that by maintaining and enforcing therule, the Respondent has abridged rights guaranteed employees by Section 7 ofthe Act, thereby violating Section 8 (a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8(a)(1) and (3) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act.The Respondent's unfair labor practices go to the heart of basic rights guaranteedemployees by Section 7 of the Act.14 The rights involved have a close relationshipto other rights guaranteed by Section 7.Because of the nature of the unfair laborpractices found above, it is reasonable to conclude that the Respondent will in-fringe upon such other rights in the future unless appropriately restrained.There-fore, I shall recommend an order which will have the effect of requiring the Re-spondent to refrain in the future from abridging any of the rights guaranteed em-ployees by said Section 7.15Having found that the Respondent discharged Carroll Tweedy on August 29, 1960,in violation of Section 8(a)(1) and (3) of the Act, I shall recommend that theRespondent offer him immediate and full reinstatement to his former or a substan-tially equivalent position,16 without prejudice to his seniority and other rights andprivileges, and make him whole for any loss of pay he may have suffered by reasonof his discharge by payment to him of a sum of money equal to the amount ofwages he would have earned, but for the said discharge, between the date of hisdismissal and the date of a proper offer of reinstatement to him as aforesaid; andis The evidence,inmy judgment,warrants a holdingthat by forceof the constructionand application the Respondent has given rule 21B, it maintains and enforces an unlawfulrule prohibitingemployees fromsolicitingother employees on the Company's premises,during nonworkingtime, to support any union or to engagein any unionactivity.Imakeno such findingbecause theissue litigated,as evidencedby the applicableallegations ofthe complaint,iswhether the rule prohibitingdistributionby employees during non-workingtime is valid14N L.R B. v. EntwistleMfgCo.,120 F. 2d532 (C.A 4).15May Department Stores d/b/a Famous-Barr Company v. N L R B.,326 U S. 376;BethlehemSteel Company v. NLRB.,120 F 2d 641 (CAD C.)16 In accordancewith the Board's past interpretation, the expression "former or a sub-stantiallyequivalent position"is intendedtomean "formerpositionwhereverpossible,but ifsuch position is no longer in existence,then to a substantially equivalent position."The Chase National Bank of the Cityof New York, San Juan, PuertoRico,Branch,65NLRB 827 YOUNG SPRING AND WIRE CORPORATION643,that the said loss of pay be computed in accordancewiththe formula and method pre-scribedby theBoard inF.W. Woolworth Company,90 NLRB 289, to which theparties to this proceeding are expresslyreferred.Upon the basisof the foregoing findings of fact, and upon the entire record inthisproceeding,Imake the following:CONCLUSIONS OF LAW1.Stoddard-Quirk ManufacturingCo. is, andhas been at all times material tothis proceeding,an employer withinthemeaningof Section 2(2) of the Act.2. InternationalWoodworkers of America, AFL-CIO, is,and has been at alltimes material to this proceeding,a labor organizationwithin themeaning of Section2(5) of the Act.3.By discriminatorily dischargingCarrollTweedy, as found above,the saidCompany hasengaged in and is engaging in unfairlaborpractices within the meaningof Section8 (a) (3) of the Act.4.By interfering with, restraining,and coercing employees in the exercise ofrights guaranteedthem bySection7 of the Act, as found above, the said Companyhas engaged in and is engaging in unfair labor practiceswithin themeaning of Section8(a)(1) of the Act.5.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]Young Spring and Wire CorporationandLouis Reeves andWilliam Mitchell.Case No. 13-CA-3844.September 18, 1962DECISION AND ORDEROn April 21,1961, Trial Examiner William Seagle issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.The General Counsel fileda brief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member-panel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis proceeding, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the following addi-tions and modifications.'1We find no merit in Respondent's contention that the Trial Examiner was biased -However,we do not adopt the Trial Examiner's hyperbolic comment,albeit in a facetiousvein, that,in view of the widespread gambling activities at Respondent's plant. it mightbe described as a "gambling establishment"rather than as an automotiveparts factory.138 NLRB No. 76.G G 2 U 3-G3-vol 133-42